Citation Nr: 1618939	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's September 2009 claim leading to this appeal additionally asked for an award of special monthly compensation (SMC) in connection with the claimed ED.  This Board decision grants the claim on appeal by awarding service connection for ED; no other issue is in appellate status at this time.  The downstream determinations from this award of service connection, including disability rating assignment and related SMC determinations flowing from the award of service connection for ED, shall be made in the first instance by the AOJ during the processing of the grant of service connection.


FINDING OF FACT

The Veteran's ED is reasonably shown to be causally linked to the medical treatment of his service-connected PTSD.


CONCLUSION OF LAW

Service connection for ED as secondary to service-connected PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's primary contention in this case is that he suffers from ED as a result of medication prescribed for the treatment of his service-connected PTSD.  The medical records, the Veteran's testimony, and the broader contents of the claims file establish that he has a diagnosis of ED, and has been taking long-term prescribed medication for the treatment of PTSD.  The essential question in this case is whether there is nexus between the PTSD treatment and the ED.

The Veteran's VA medical records generally corroborate his statements indicating that he has experienced ED since 2003 and that his VA treating mental health providers suspected that the problem may be due to his psychiatric medication.  A May 2003 VA medical report shows that the Veteran "has been diagnosed with erectile dysfunction," that he was prescribed medication to treat the problem, and that "[p]atient is currently taking a medication that can contribute to erectile dysfunction...."  An October 2003 VA psychotherapy report contains the remark: "Given his c/o insomnia and sexual dysfunction, pt was encouraged to discuss his psychotropics re this at next PCT f/u with psychiatrist."  Subsequent VA medical reports indicate that the Veteran's ED complaints were understood (or at least suspected) by medical professionals to be linked to his psychiatric medications.  For instance, an August 2005 VA psychiatric treatment note listed the Veteran's psychiatric medications at that time, including "trazodone" and noted "sexual dysfunction" in connection with them.

[The Board notes that the medical evidence in this case contains numerous references to "trazodone," including with various apparent misspellings (particularly: "trazadone").  The Board has considered whether any such references actually contemplate a different medication, but has concluded that the various pertinent references to medication with names similar to "trazodone" (in particular: "trazadone") in the medical evidence are intended to refer to the drug "trazodone" that is prescribed as part of the Veteran's treatment of PTSD.  The Board's quotation of pertinent medical evidence, below, shall present the name of the drug as written by the medical professional in each instance, but the Board understands each reference to contemplate "trazodone."]

On June 2010 VA examination the examiner opined: "veteran's current symptom of ED, is less likely as not (less than 50/50 probability) caused or permanently aggravated by the medication prescribed for SC PTSD."  However, the examiner identified a number of contributing factors to the Veteran's ED and included the medication prescribed for PTSD among them.  The VA examiner opined: "veteran's ED is caused by natural age related progression of the condition, low normal testosterone level, medications prescribed for hypertension (which was diagnosed in the year 2000)," and that "Veteran's current medication 'Trazazode' pre[s]cribed for PTSD is a min[o]r contributing factor for his symptoms of ED."  Significantly, the VA examiner noted: "the medical lit[e]rature show that Trazadone can cause decreased libido."

The Veteran has submitted a note from a private physician remarking upon the possible causes of his ED.  The note states: "[The Veteran] has E.D. which could be caused by Lisinopril, Metoprolol, or Trazadone."

The Board notes that the available medical opinions do not provide a high degree of certainty as to the etiology of the Veteran's ED.  The June 2010 VA opinion appears somewhat contradictory in that it indicates, on one hand, that it is unlikely that the Veteran's ED has been caused or aggravated by medication prescribed for PTSD, and on the other hand that the Trazodone prescribed for the Veteran's PTSD is a "contributing factor" to the ED.  The rationale for the June 2010 VA examiner's opinion finds (1) that the Veteran's ED began in "2003, approximately 6 months following his diagnosis of PTSD and medications prescribed for PTSD," (2) that the Veteran takes "Trazadone ... three times a day ... for PTSD," (3) that "the medical lit[e]rature show that Trazadone can cause decreased libido," and (4) that the Veteran's use of Trazodone is "a contributing factor for his symptom of ED."  The Board finds that the cited information reasonably presents a basis for concluding that the Veteran's ED is causally linked to the Trazodone.

The July 2011 note from the Veteran's private physician is phrased in somewhat speculative terms in expressing that the ED "could be caused by" any of three medications the Veteran takes, including the "Trazadone" prescribed for service-connected PTSD and two other medications for non-service-connected disabilities. 

The Board has considered whether additional development may result in greater clarity in this matter, but it reasonably appears that there are limits in this case to the extent to which the medical experts can distinguish between the actual impact of the separate causal factors for the Veteran's ED.  As it stands, the competent medical evidence of record demonstrates that (1) the Trazodone prescribed for the service-connected PTSD can cause ED, (2) that the Veteran's ED had onset a few months following the initiation of his medical treatment for PTSD, and (3) that it is at least a "contributing factor" for the Veteran's ED, as ED is one of its known medical side-effects.  Although the evidence identifies other contributing factors involved in the Veteran's ED, the Board finds no persuasive indication that the ED has been medically attributed to the non-service-connected factors to the exclusion of the service-connected factor.

Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, all symptoms must be attributed to the service-connected disability.  See  Mittleider v. West, 11 Vet. App. 181 (1998).  For service connection to be warranted, it is not necessary that his service-connected disability be the sole cause of the disorders on appeal.  Resolving reasonable doubt in the Veteran's favor, the Board is led to conclude that the Veteran's diagnosed ED is causally linked to the medical treatment of his service-connected PTSD.  The requirements for establishing service connection are met; service connection for ED is warranted.


ORDER

Service connection for erectile dysfunction is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


